FILE COPY



        RE: Case No. 15-0347                           DATE:    6/26/2015
        COA #: 12-13-00175-CV              TC#:    60,671-A
STYLE:GUY   SPARKMAN
   v.   MICROSOFT CORPORTATION,         SUPPORT SPACE,         INC.,   AS
        AGENT FOR MICROSOFT CORP.,              OMAR FRANCO,   AS AGENT
        FOR MICROSOFT CORP.,         AND ROBERT      DOE,   AS AGENT FOR
        MICROSOFT   CORP.


     Today the Supreme Court of Texas denied the
petition for review in the above-referenced case.

                            MS.   CATHY    S.    LUSK
                            CLERK,    TWELFTH COURT OF APPEALS
                            1517 WEST FRONT,            SUITE 354
                            TYLER,    TX    75702